The record in this case discloses that the appeal of the railroad companies to the board of revision involved no question of the valuation of their real or personal property. The valuations thereof previously determined by the Tax Commissioner of Ohio and the determination by him of the portions to be allocated to Franklin county, under authority vested by Sections 5423 to 5430, inclusive, General Code, were introduced in evidence and accepted by all parties as a final determination of such valuations. The jurisdiction of the board of revision to hear complaints relating to the valuation or assessment of real property, conferred by Section 5609, General Code, was not invoked by this appeal. Likewise, no complaint alleging erroneous classification of the property of the railroad companies as real or personal property was made herein. Therefore, no lawful jurisdiction of the board of revision was invoked by the complaints and the determination by that body of any question of the exemption of the personal property of the railroad companies from the tax levied by the conservancy district was without authority in law and is invalid.
The majority opinion holds that a taxpayer cannot appeal from the action of the board of review involved herein, since he was not a party to the complaints before the board of revision. It would necessarily follow that neither the county commissioners, prosecuting attorney, county treasurer, board of township trustees, board of education, mayor nor municipal council may prosecute an appeal unless they were parties, although until that action was taken its adverse character and effect could not be known or anticipated.
It is my opinion that, as a result of the interpretation of Section 5610, General Code, by the majority, no remedy is left to either the elected officials named or *Page 258 
any taxpayer or opportunity to complain of any illegal action or faulty performance of the duties by the board of revision.
HART, J., concurs in the foregoing dissenting opinion.